Order entered October 6, 2021




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-19-01014-CV

   ADA RENEE LAWRENCE, INDIVIDUALLY, AND ADA RENEE
 LAWRENCE, AS NEXT FRIEND OF M.W., A MINOR, C.C., A MINOR,
         J.C., A MINOR AND Z.C., A MINOR, Appellants

                                        V.

STEWART CREEK VILLAS LP, CAPSTONE REAL ESTATE SERVICES,
  INC., RESTOPROS, INC., SONGHAI DEVELOPEMENT COMPANY,
               L.L.C. AND CHERNO NJIE, Appellees

               On Appeal from the 199th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 199-04308-2016

                                     ORDER

      On September 1, 2021, the Court remanded this case to the trial court for

appointment of an attorney ad litem to represent the minor involved in this case in

order to facilitate settlement proceedings. We further abated these proceedings for

thirty days or until a motion from appellants to reinstate or to dismiss the appeal

was filed, whichever came first.
         On September 30, 2021, appellants filed a letter informing the Court that

appellees filed a motion to appoint an ad litem on September 22, 2021, but the trial

court has not yet ruled. Appellants request a sixty-day extension of the abatement

order to allow time for the appointment, investigation, and hearing to approve the

settlement.


         We GRANT appellants’ request and ABATE these proceeding for sixty

days or until a motion to reinstate or dismiss the appeal is filed, whichever comes

first.


                                             /s/   DAVID J. SCHENCK
                                                   PRESIDING JUSTICE